DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 17-22, in the reply filed on 10/17/22 is acknowledged.  The traversal is on the ground(s) that there is not serious burden.  This is not found persuasive because of the reasons given in the requirement for restriction of 8/22/22.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claims 21 and 22, the "containers" are inferentially included as part of the claimed combination of elements rendering the claims indefinite as to whether the combination of containers and a support element or subcombination of a support element is intended to be claimed.  Should applicant intend the "containers" to be a positive element of the claimed combination, then positive structural antecedent basis should be provided therefor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kindseth (2654518).
Regarding claim 17, the Kindseth reference discloses an apparatus (Figs. 1-3) comprising: a support element (54) configured to support containers (i.e., bags) during tamping (i.e., compacted), the support element including, a plurality of protrusions (52, 53) configured to conform to a size and a shape of an exterior surface of the containers (see Fig. 2); a slide bar (55) having at least one inclined surface (61) that abuts at least one inclined surface (67) on the support element; and
an actuator (69) connected to the slide bar, the actuator configured to move the support element between a retracted position (Fig. 3) and an extended position (Fig. 2; see col. 4, lines 65 - 71).

Regarding claim 18, wherein the actuator comprises: a pneumatic piston, and a cylinder actuator.  Col. 5, lines 3 – 9 disclose fluid supply lines 79 and 81, which can be construed as lines for supplying air or hydraulic fluid.

Regarding claim 19, wherein, when the support element (54) is in the retracted position, interference with movement of the containers is reduced.  See Figure 3.

Regarding claim 20, wherein, when the support element (54) is in the extended position, the support element is in contact with the containers for tamping. See Figure 2.

Regarding claim 22, wherein each of the containers (i.e., bags) comprises a concave bottom surface. See bottom surface of the bags in the Figures 1-3 showing a concave bottom surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kindseth.
Regarding claim 21, the Kindseth reference discloses the claimed invention (discussed supra), but doesn’t disclose wherein each of the containers comprise a wax-coated paperboard container.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Kindseth bags of a wax-coated paperboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various filling apparatus similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753